EXHIBIT 1
EXHIBIT 2
BGL_LETTERS 000016
BGL_LETTERS 000017
EXHIBIT 3
EXHIBIT 4
Transcript of Lucas Vinyard
                         Date: August 12, 2020
             Case: Ghaisar, et al. -v- The United States




Planet Depos
Phone: 888.433.3767
Email:: transcripts@planetdepos.com
www.planetdepos.com



         WORLDWIDE COURT REPORTING & LITIGATION TECHNOLOGY
                                                                Transcript of Lucas Vinyard                                              1 (1 to 4)

                                                               Conducted on August 12, 2020
                                                                        1                                                                             3
1                 IN THE UNITED STATES DISTRICT COURT                        1                            INDEX
2                 FOR THE EASTERN DISTRICT OF VIRGINIA                       2                                                    PAGE

3                                     x                                      3    WITNESS LUCAS VINYARD                             6
                                                                                  DIRECT EXAMINATION BY MR. AUSTIN                  6
4    JAMES GHAISAR, et al.,           :                                      4    CERTIFICATE OF OATH                             136
                                                                                  REPORTER'S CERTIFICATE                          137
5                     Plaintiffs, :                                          5
                                                                             6                            EXHIBITS
6    v.                               :     Civil Action No.
                                                                             7    Exhibit 1    General Order 3615, Bates US 30     18
7    UNITED STATES,                   :     1:19 cv 1224 CMH/IDD                         33
                                                                             8
8                     Defendant.      :                                           Exhibit 2    General Order 2205, Bates US 58     20
                                                                             9           66
9                                     x
                                                                             10   Exhibit 3    General Order 2205, Bates 11666     20
10                        D E P O S I T I O N                                            11674
                                                                             11
11                                    o f                                         Exhibit 4    United States Department of the     26
                                                                             12        Interior, Administrative Complaint,
12                               LUCAS VINYARD                                         Bates US 887 892
                                                                             13
13                   taken on behalf of Plaintiffs                                Exhibit 5    United States Park Police,          27
                                                                             14        Internal Affairs Unit, Case
14                                                                                     Routing/Tracking Report, Bates US 924
          DATE:             August 12, 2020                                  15        945
15
          TIME:             10:00 a.m. to 12:36 p.m. EDT                     16   Exhibit 6    United States Department of the     32
16                                                                                     Interior, United States Park Police,
          PLACE:            ***      REMOTE     ***                          17        August 13, 2013 memo, re: Subject
17                                                                                     Personnel Complaint No. 13 067, Bates US
          BEFORE:           Dawn A. Hillier, RMR, CRR, CLR                   18        946 963
18                          Notary Public   State of
                            Florida, at Large                                19   Exhibit 7    Video                               39
19
          JOB NO:           312726                                           20   Exhibit 8    FBI document, Bates US 5375 154    130
20                                                                                     through 5375 180
                                                                             21
21                                                                           22
22                                                                           23
23                                                                           24
24                                                                           25
25



                                                                        2                                                                             4
1    APPEARANCES: ALL PARTIES APPEARING REMOTELY                             1
2                                                                            2
3    ON BEHALF OF THE PLAINTIFFS:                                            3              REPORTER'S KEY TO PUNCTUATION:
4         ROY AUSTIN, ESQUIRE                                                4          At end of question or answer references
          THOMAS CONNOLLY, ESQUIRE
5         HARRIS WILTSHIRE & GRANNIS LLP                                     5          interruption.
          1919 M Street NW, Eighth Floor
6         Washington, D.C. 20036
          202.730.1339                                                       6    ...    References a trail off by the speaker.
7
                                                                             7           No testimony omitted.
8
     ON BEHALF OF THE DEFENDANT:                                             8     Uh huh      Um hum   References affirmative sound.
9
          MEGAN LOFTUS, ESQUIRE                                              9     Huh uh      Um um    References negative sound.
10        KIMERE KIMBALL, ESQUIRE
          UNITED STATES ATTORNEY'S OFFICE                                    10
11        EASTERN DISTRICT OF VIRGINIA
          2100 Jamieson Avenue                                               11
12        Alexandria, VA 22314
          703.299.3891                                                       12
13
                                                                             13
14   ON BEHALF OF THE WITNESS:
                                                                             14
15        DANIEL CROWLEY, ESQUIRE
          HARRISON RICHARDS, ESQUIRE                                         15
16        J. MICHAEL HANNON, ESQUIRE
          HANNON LAW GROUP, LLP
17        333 8th Street, N.E.                                               16
          Washington, D.C. 20002
18        202.232.1907                                                       17
          dcrowley@hannonlawgroup.com
19                                                                           18
20                                                                           19
     ALSO PRESENT:
21                                                                           20
          Negeen Ghaisar
22        Kelly Ghaisar                                                      21
          Sarah Loiler, Planet Depos document technician
23        Deepika Ravi, Planet Depos                                         22
24                                                                           23
25                                                                           24
                                                                             25




                                                                   PLANET DEPOS
                                                      888.433.3767 | WWW.PLANETDEPOS.COM
                                          Transcript of Lucas Vinyard                                2 (5 to 8)

                                         Conducted on August 12, 2020
                                                     5                                                            7
1      DOCUMENT TECHNICIAN: Thank you to everyone        1     Q And where are you a police officer?
2  for  attending this proceeding remotely, which we     2     A United States Park Police, Department of
3 anticipate will run smoothly. Please remember to       3 Interior.
4 talk slowly. Please be aware that we are recording     4     Q And how long have you been a police officer?
5 this proceeding for backup purposes. Any               5     A Just under 13 years, sir.
6 off-the-record discussions should be had away from     6     Q Have you ever taken a deposition before?
7 the computer.                                          7     A No, sir.
8      Please remember to mute your mic for those        8     Q Have you ever been a trial witness before?
9 conversations. Please have your video enabled to       9     A Yes, sir.
10 help the reporter identify who is speaking. If you    10 Q Approximately how many times have you been a
11 are unable to connect via video and are connecting    11 witness in a trial?
12 via phone, please identify yourself each time         12 A Just once, sir.
13 before speaking.                                      13 Q Have you ever been a grand jury witness
14 I apologize in advance for any                        14 before?
15 technical-related interruptions. Thank you.           15 A Yes, sir.
16 COURT REPORTER: The attorneys participating           16 Q Approximately how many times have you been a
17 in this deposition acknowledge that I, the court      17 grand jury witness?
18 reporter, am not present with the witness and that    18 A One time, sir.
19 I will be reporting the proceedings and               19 Q How long ago were you a trial witness?
20 administering the oath remotely. The parties and      20 A Approximately 2010, as I recall.
21 their counsel consent to this arrangement and waive   21 Q And how long ago were you a grand jury
22 any objections to this manner of reporting. Please    22 witness?
23 indicate your agreement by stating your name and      23 A 2008, approximate.
24 your agreement on the record.                         24 Q Is there any reason whatsoever why you cannot
25 MR. AUSTIN: This is Roy Austin on behalf of           25 tell the truth today?
                                                     6                                                            8
1     the plaintiffs, James and Kelly Ghaisar, and I     1      A No, sir.
2     agree.                                             2      Q Are you presently on any drugs or medication
3        MS. KIMBALL: Kimere Kimball on behalf of the    3 that would make it difficult for you to tell the truth
4     United States, we also agree.                      4 today?
5        MR. CROWLEY: And Daniel Crowley on behalf of    5      A No, sir.
6     Officer  Vinyard, and we agree also.               6      Q Are you presently under -- using any drugs or
7              LUCAS VINYARD,                            7 medication that would make it difficult for you to
8 was called as a witness, and having first been duly    8 understand my questions today?
9 sworn, was examined and testified as follows:          9         (Off the stenographic record.)
10       THE WITNESS: Yes, ma'am, I do.                  10 BY MR. AUSTIN:
11       COURT REPORTER: Thank you.                      11 Q Are you presently under the -- are you
12             DIRECT EXAMINATION                        12 presently using any drugs or medications that would make
13 BY MR. AUSTIN:                                        13 it difficult for you to understand my question?
14 Q Will you please state and spell your name for       14 A No, sir, I'm not.
15 the record?                                           15 Q Do you understand that if you do not
16 A Lucas Vinyard, L-u-c-a-s, V as in Victor,           16 understand a question that I ask you, do not simply
17 i-n-y-a-r-d.                                          17 answer that question, but ask me to restate it and
18 Q And how far did you go in school?                   18 clarify it? Do you understand that?
19 A Two, three years of college.                        19 A Yes, sir.
20 Q You did not graduate?                               20 Q What did you do to prepare for today's
21 A No. I walked away before I graduated.               21 deposition?
22 Q You do not have an associate's degree?              22 A I got dressed.
23 A No.                                                 23 Q Did you speak with anyone?
24 Q What is your current occupation?                    24 A No, sir.
25 A Police officer.                                     25 Q Did you read any documents?
                                             PLANET DEPOS
                                888.433.3767 | WWW.PLANETDEPOS.COM
